Case

nA & Ww WN

Co Oo NN DWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

P:20-cv-03587-AGR Document 20 Filed 12/02/20 Page1of1 Page ID #:2470

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JEFFERY MCLEAN, Case No.: 2:20-cv-03587-AGR
Plaintiff, ORDER AWARDING EQUAL
ACCESS TO JUSTICE ACT
Vs. ATTORNEY FEES AND EXPENSES
PURSUANT TO 28 U.S.C. : 2412(d)
ANDREW SAUL, AND COSTS P
Commissioner of Social Security, U.S.C. § 1920
Defendant

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $2,550.00 as
authorized by 28 U.S.C. § 2412. and no costs authorized by 28 U.S.C. § 1920, be
awarded subject to the terms of the Stipulation.

DATE: December 2, 2020

THE HONORABLE ALICIA G. ROSENBERG

UNITED STATES MAGISTRATE JUDGE

 

 

 
